Citation Nr: 1225835	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a nasal deformity with nasal airway obstruction.

2.  Entitlement to an initial compensable rating for chronic sinusitis associated with, i.e., secondary to, the nasal deformity with nasal airway obstruction.

3.  Entitlement to an initial compensable rating for chronic headaches also associated with, i.e., secondary to, the nasal deformity with nasal airway obstruction.

4.  Entitlement to an effective date earlier than January 27, 2010, for the grant of service connection for the chronic sinusitis.

5.  Entitlement to an effective date earlier than January 27, 2010, for the grant of service connection for the chronic headaches.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

There initially were three claims on appeal - for service connection for headaches and sinusitis, alleged to be due to the service-connected nasal deformity with nasal airway obstruction, and for a disability rating higher than 10 percent for this nasal deformity with nasal airway obstruction.  In August 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) so the Veteran could have a hearing, as requested, before a local Decision Review Officer (DRO).  The Veteran had this hearing in January 2010.


In May 2011, the Board issued a decision granting the Veteran's claims for service connection for headaches and sinusitis as secondary to his service-connected nasal deformity with nasal airway obstruction.  However, the Board again remanded the remaining claim for a disability rating higher than 10 percent for his nasal deformity with nasal airway obstruction for further development and consideration, including especially to have him undergo another VA compensation examination to reassess the severity of this disability.

The AMC issued a decision later in May 2011 implementing the Board's grant of service connection for the headaches and sinusitis as secondary to the service-connected nasal deformity with nasal airway obstruction.  The AMC assigned 0 percent, i.e., noncompensable ratings for the headaches and sinusitis, retroactively effective from January 27, 2010.  In response, the Veteran submitted statements in July and September 2011 indicating his disagreement with these 0 percent ratings and effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So he has initiated a timely appeal of the AMC's decision assigning these initial ratings and effective date.  He has not, however, been provided a Statement of the Case (SOC) concerning these "downstream" claims or given opportunity, in response to the SOC, to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these other claims to the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal to the Board consist of a timely filed NOD, in writing, and, after receipt of an SOC, a timely filed Substantive Appeal (e.g., VA Form 9 or equivalent)).  In this situation, the appropriate disposition is to remand, rather than refer, these "downstream" claims to provide the Veteran this required SOC and to give him opportunity, in response, to also file a VA Form 9 or equivalent statement to perfect his appeal of these other claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).


The Veteran also indicated in that July 2011 statement on VA Form 21-4138 that it has been determined he has "sleep apnea to go along with everything else."  He said doctors at the VA Medical Center (VAMC) in Birmingham Alabama, determined this in October 2010, and that it is also caused by the nasal deformity that his service connected.  So this, in effect, is a claim for service connection for the obstructive sleep apnea as secondary to the service-connected nasal deformity, like the claims he previously filed, and which the Board granted, for the sinusitis and headaches associated with this disability.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection of this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Unlike the claims concerning the residual sinusitis and headaches, however, the RO/AMC has not considered this claim for sleep apnea as secondary to the nasal deformity, much less denied this additional claim and the Veteran responded by perfecting an appeal of this additional claim to the Board.  So the Board does not presently have jurisdiction to consider this claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO as the Agency of Original Jurisdiction (AOJ)).  So rather than remanding this claim, the Board instead has to refer it to the RO/AMC for all appropriate development and consideration.

As concerning the remaining claim for a disability rating higher than 10 percent for the underlying nasal deformity with nasal airway obstruction, the Veteran had the requested VA compensation examination concerning this claim in June 2011.  And after considering the results, the AMC issued a Supplemental SOC (SSOC) in June 2012 continuing to deny a rating higher than 10 percent for this disability, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996) (indicating that where, as here, a Veteran has the highest possible rating under an applicable diagnostic code, there still has to be consideration of whether he is entitled to an even higher rating for his disability on an extra-schedular basis if he is alleging entitlement to even greater compensation).  So this claim is again before the Board.


FINDING OF FACT

The existing 10 percent rating assigned for the Veteran's nasal deformity with nasal airway obstruction is the maximum schedular rating provided for this disability under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502; and at no time during the pendency of this claim has there been loss of part of his nose or scars.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 10 percent for the nasal deformity with nasal airway obstruction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, DC 6502 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in an SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless, i.e., unduly prejudicial, meaning outcome determinative of the claim.  See also 38 C.F.R. § 20.1102.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit Court vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit Court held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2005 and May 2006.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The May 2006 letter also complied with Dingess by as well discussing the disability rating and "downstream" effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the November 2007 SOC and January 2011 and May 2012 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield and Prickett, supra.  So any arguable timing defect in the provision of that additional notice, since it did not precede the initial adjudication of the claim, since has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records in support of his claim.  In addition, the RO and AMC arranged for VA compensation examinations, including most recently in June 2011, to assess the severity of the nasal deformity with nasal airway obstruction.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination was in June 2011, so relatively recently, and the direct result of the Board remanding this claim in May 2011 for this further development.  

Moreover, the report of that evaluation and the addendum to it contain the findings needed to properly evaluate this disability under the applicable rating criteria.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  And in having the Veteran undergo that June 2011 examination, there was compliance with the Board's May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA, and that appellate review of this claim may proceed without prejudicing him.

II.  Entitlement to a Disability Rating Higher than 10 Percent for the Nasal Airway Deformity with Nasal Obstruction

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Where, as here, entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, that said, the Court has held that in determining the present level of disability for any increased-rating claim, the Board must consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolve in the Veteran's favor.  38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Throughout the rating period on appeal, the Veteran's nasal deformity with nasal airway obstruction has been evaluated as 10-percent disabling under DC 6502, which is the highest rating available for this disability.  Under this code, a 10 percent rating is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides to complete obstruction on one side.  See 38 C.F.R. § 4.97, DC 6502.

As previously noted in the Board's May 2011 remand, the Veteran had last been examined by VA specifically for this disability in August 2004, so prior to filing his claim in October 2005 for a higher rating for this disability.  He had had other VA compensation examinations in February 2006 and August 2010, but they were concerning instead his attempts to establish his entitlement to service connection for residuals of this disability, namely, for his sinusitis and headaches, which the Board since has granted in the May 2011 decision.  Since, however, he needed to be reexamined concerning the underlying nasal deformity with nasal airway obstruction, the Board remanded this claim for this additional VA compensation examination, which he had in June 2011.  This examination and additional review of this claim also was consider whether his disability could be rated under another DC that would provide a higher rating, so greater compensation.

The relevant medical evidence in the file during the several years preceding that  VA examination in June 2011 consist of his VA outpatient treatment records dating from October 2004 to May 2011.  They note his complaints of and treatment for various problems associated with his nasal deformity.  Specifically, he has complained of and received diagnoses of sinusitis, rhinitis, and headaches.  However, because, on remand, the AMC assigned separate ratings for the associated sinusitis and headaches, both as residuals of this nasal deformity, albeit 0 percent ratings, and he is in the process of appealing these initial ratings (hence, the reason these other claims are being remanded in this decision), the issues of whether he is entitled to greater ratings, meaning compensable ratings, for his sinusitis and headaches are not presently before the Board.  The only concern is the appropriateness of the rating for his underlying nasal deformity with nasal airway obstruction, so there has to be reason for increasing the rating for this specific disability other than because he has associated sinusitis and headaches since he already has separate ratings for his sinusitis and headaches.  As for his rhinitis, an April 2010 VA treatment record indicates he has chronic, nonallergic rhinitis with perennial symptoms.  An April 2011 active problem list includes a diagnosis of allergic rhinitis.  Unlike the sinusitis and headaches, the rhinitis has not yet been determined to be a service-connected disability, so has not yet been associated with the nasal deformity with nasal airway obstruction.  The Board therefore has to consider whether the rhinitis also is a residual complication.

During the VA compensation examination in June 2011, the Veteran reported that his nostrils were clogged all the time, that he cannot breathe through his nose, that he has difficulty sleeping (hence, his claim for sleep apnea), and that he has two to four headaches a week due to his sinus problems.  There was no reported trauma, neoplasms, nasal allergies, osteomyelitis, or sinusitis.  However, his then current rhinitis symptoms included nasal congestion.  On physical examination, the examiner determined the left nasal passage was 40-percent obstructed and the right 20-percent obstructed, but that there was no evidence of nasal polyps.  Additionally, there was no evidence of permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss or deformity, and no evidence of Wegener's granulomatosis or granulomatous infection.  The examiner further indicated the Veteran's larynx was normal in appearance and that there were no residuals of an injury to the pharynx, including nasopharynx.

As for employability, the VA examiner noted the Veteran is not currently employed and is not retired.  He is unemployed due to neck pain from a ruptured disc and because of his sinusitis.  However, his nasal deformity and nasal airway obstruction has some effects on his usual daily activities.  Specifically, there is mild impairment of his ability to exercise and engage in recreational activities.  There is a moderate effect on his ability to play sports.  But, ultimately, the examiner determined it is less likely than not this disability has caused marked interference with the Veteran's employment.

The Veteran's nasal deformity with nasal airway obstruction has never, in actuality, caused 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  Rather, as mentioned, according to the results of his most recent VA compensation in June 2011, while there is no disputing there is obstruction of both of his nasal passages, namely, 40 percent of the left and 20 percent of the right, each is less than the required 50-percent restricted, so also obviously less than completely obstructed.  Nevertheless, he already has a 10 percent rating for this disability under DC 6502, as if he had this required 
50-percent obstruction of the nasal passages on both sides, though he does not, so the Board will not disturb this finding.

Moreover, as explained, 10 percent is the highest possible rating available under DC 6502.  He therefore must satisfy the requirements of some other DC to receive a higher rating.

To this end, the Board also has considered whether he would be entitled to a higher rating under any other DC.  During the June 2011 VA compensation examination, he complained of sinus headaches and pain.  However, he already has separate ratings, albeit 0 percent ratings at present, for his chronic sinusitis under DC 6513 and for his chronic headaches under DC 8199-8100.  So he already is being separately compensated for these associated disabilities under these other DCs, and to the extent he disagrees with these 0 percent ratings that initially have been assigned for his chronic sinusitis and headaches, he will have opportunity to further dispute the validity of these other ratings in the course of appealing them.  But these other ratings for his chronic sinusitis and headaches are entirely separate matters that are not yet on appeal, but will be at some point in the future in the event he does not receive higher ratings to his satisfaction and completes the steps necessary to perfect his appeal of these other claims to the Board.

Other DCs simply have not been shown to apply because he does not have loss or scarring of his nose (DC 6504), laryngitis (DCs 6515-16), aphonia (DCs 6518-19), injuries to his larynx (DC 6520) or pharynx (DC 6521), bacterial rhinitis (DC 6523) or granulomatosis (DC 6524).

As for DC 6522, for allergic or vasomotor rhinitis, his VA outpatient treatment records list this diagnosis, but this condition, unlike his sinusitis and headaches, has not been associated with his service-connected nasal deformity and nasal airway obstruction.  And unless and until it is, he cannot receive compensation for his rhinitis on the premise that it, too, is a residual of this underlying service-connected disability.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But, aside from this, records show he does not have any polyps, and, according to DC 6522, when, as here, the allergic or vasomotor rhinitis is without polyps, there has to be greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side to warrant a 10 percent rating.

As already discussed, however, he does not have this extent of obstruction of either nasal passage since, according to the results of his most recent June 2011 VA compensation examination, there is 40 percent obstruction of his left nasal passage and 20 percent of his right.  So even accepting that his rhinitis may be associated with his nasal deformity and nasal airway obstruction would not entitle him to even the most minimum compensable rating of 10 percent under DC 6522.

The Board has not overlooked the Veteran's lay statements regarding the severity of his disability.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., difficulty breathing and nasal congestion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He provided his lay testimony concerning this during his June 2011 VA examination and, earlier, during his January 2010 hearing, and his statements and testimony are credible and consistent, so probative evidence in support of his claim.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  But that said, the rating criteria consider, most notably, the amount of obstruction of his nasal passages, hence, an objective measurement of the amount of air flowing through his nostrils at any given time.  And, as explained, he simply does not have sufficient obstruction to warrant a higher rating for his nasal deformity and consequent nasal airway obstruction.  This is not to say that he may not eventually receive higher ratings for his associated sinusitis and headaches, just that the underlying nasal deformity, itself, does not warrant a higher rating.

Since he has the highest rating possible under the applicable DC, 6502, the Board must additionally consider whether he is entitled to still additional compensation for this disability on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  In fact, to the contrary, the June 2011 VA examiner specifically stated the Veteran's nasal deformity with nasal airway obstruction disability has not caused marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

When remanding this claim in May 2011, the Board had specifically requested consideration of whether an extra-schedular rating was warranted, and the June 2011 VA examiner's response to this inquiry indicates it is not.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, under this approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The type of symptoms and impairment the Veteran has complained about, such as constant difficulty breathing and congestion, are addressed by the applicable DC 6502 (especially when also considering the other DCs, 6513 and 8199-8100, which address his associated chronic sinusitis and headaches).  There is only mild-to-moderate interference with his ability to exercise, play sports, or engage in recreational activities, according to the June 2011 VA examiner.  And, although the Veteran indicated he was not working, and not retired, he cited his neck pain from a ruptured disc and his sinusitis as the reasons for this, so not instead his underlying nasal deformity and consequent nasal airway obstruction.  To the extent his claim of unemployability on account of the sinusitis may be considered an informal claim for a total disability rating based on individual unemployability (TDIU), this additional TDIU claim resultantly will be considered as a derivative of the claim for a higher rating for his sinusitis, which remains pending, not instead of this underlying nasal deformity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this nasal deformity by the applicable DC 6502.  To the contrary, most, if not all, of the evaluation and treatment he has received for this deformity has been on an outpatient basis, not as an inpatient, certainly not as a frequent inpatient.  The Board therefore is not required to refer this claim for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a disability rating higher than 10 percent for nasal deformity with nasal airway obstruction is denied.


REMAND

As already alluded to, in its May 2011 decision implementing the Board's grant of service connection for the chronic sinusitis and headaches as associated with the nasal deformity with nasal airway obstruction, the AMC initially rated the sinusitis and headaches as 0-percent disabling (i.e., noncompensable) retroactively effective from January 27, 2010.  And in statements submitted in July and September 2011, in response, the Veteran disagreed with these initial ratings and this effective date.  See again Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  The RO/AMC therefore needs to send him an SOC in response to his timely NOD concerning these initial ratings and effective date, and he then has to be given time, in response to the SOC, to complete the steps necessary to perfect his appeal of these additional claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.  Because of the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board must remand, rather than refer, these other claims.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC concerning his additional claims for higher (i.e., compensable) initial ratings and an earlier effective date for his chronic sinusitis and headaches.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) in response to the SOC to perfect an appeal to the Board concerning these "downstream" claims.

2.  If, and only if, he perfects his appeal of these downstream claims should they be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


